DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 26 OCTOBER 2021, in regard to the any claim amendments (as well as the filed terminal disclaimer) and the previous objection(s)/rejection(s) to the claims have been fully considered and are persuasive.  The previous objection(s)/rejection(s) to the claims have been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 26 OCTOBER 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,866,888, U.S. Patent 10,038,929, and U.S. Patent 10,757,461 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with THOMAS TRAINOR on 16 NOVEMBER 2021.

The application has been amended as follows: 


53. 	(Currently Amended) The method of claim 52, further comprising:
	retrieving, from a database, a data structure, wherein the data structure comprises a plurality of indicators;
	extracting, from the data structure, a first indicator of the plurality of indicators corresponding to a program series, wherein the first indicator indicates a total number of episodes of the program series the user has watched; and
	in response to determining that the total number of episodes of the program series the user has watched is more than one, extracting, from the data structure, a second indicator of the plurality of indicators corresponding to the program series, wherein the second indicator indicates a first number of binge watching sessions during which the user has watched at least one episode of the program series.

63. 	(Currently Amended) The system of claim 62, wherein the control circuitry is further configured to:
	retrieve, from a database, a data structure, wherein the data structure comprises a plurality of indicators;
	extract, from the data structure, a first indicator of the plurality of indicators corresponding to a program series, wherein the first indicator indicates a total number of episodes of the program series the user has watched; and
	in response to determining that the total number of episodes of the program series the user has watched is more than one, extract, from the data structure, a second indicator of the plurality of indicators corresponding to the program series, wherein the second indicator indicates a first number of binge watching sessions during which the user has watched at least one episode of the program series.

Allowable Subject Matter
Claims 52-71 are allowed.
The following is an Examiner’s statement of reasons for allowance: The closest prior art found to cover Applicant’s claimed invention was Christie (US 9,591,339), Scott (US 2011/0107373), and Kaya (US 2015/0365729), where (among other things) presenting a program guide with a virtual channel of episodic content, as well as viewed episode indicators and determining a number of unseen episodes was at least disclosed.  However, the prior art fails to neither disclose nor sufficiently suggest the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RANDY A FLYNN/Primary Examiner, Art Unit 2424